ITEMID: 001-5456
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: C.E.M. FIREARMS LIMITED AND BRADFORD SHOOTING CENTRE AND 11 OTHERS v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: A.
The facts of the case, as submitted by the parties, may be summarised as follows. The applicants are engaged in the business of operating commercial shooting centres. A list of applicants is annexed to the present decision. They are represented before the Court by Edwin Coe, Solicitors, London.

In the case of application no. 37674/97, the applicant company (C.E.M. Firearms Limited) was established approximately 10 years ago. The shares are held in equal proportions by a married couple and their son, all of whom are actively involved in running the business.
On 25 December 1987 the applicant company leased land from Swansea City Council on a 99-year lease. The current rent for the land is £5,000 per annum, with rent reviews every five years. Under the terms of the lease, the land can be used only as a shooting range and for associated retailing. The land is in an area designated under planning legislation as one in which there is a presumption in favour of planning permission for sporting activities. Since the land was acquired by the company, it has installed a 25-metre shooting range with five lanes for handgun shooting, a club room with a pool table and television, a retail shop selling predominantly handguns and accessories, a workshop for processing ammunition (90% of which was handgun ammunition), a secure storage area for firearms and office, kitchen and toilet facilities.

The applicant is unable to pursue the predominant part of its business activities following the prohibition of handguns imposed by the 1997 Firearm Amendment legislation: the Firearms (Amendment) Act 1997 and the Firearms (Amendment) (No. 2) Act 1997 (“the 1997 Amendment Acts”; see below). Club membership fell from over 1,000 to less than 40, and turnover was reduced by more than 90%. The value of the assets of the business has fallen substantially. Prior to the ban on handguns, the applicant estimates the value of the premises to have been £400,000. The premises were subsequently offered for sale at £250,000, and alternatively for rent or redevelopment. The applicant company ceased trading as a going concern on 1 October 1997 and the payment of salaries to directors and staff ceased on the same date. The applicant has been unable to sell or otherwise dispose of its premises.
The applicants in application no. 37677/97 rely on the application of C.E.M. Firearms Limited and, with the exception of Sheffield Shooting Centre Limited (“Sheffield Shooting Centre”), have made no submissions of fact in relation to their claims. Sheffield Shooting Centre states that it invested £210,000 in its premises, as follows: acquisition cost of indoor range: £40,000; fitting out of members’ lounge: £40,000; building costs, architects’ fees and costs of planning permission and other costs in connection with the conversion of the building to a shooting range: £130,000. It states that its annual income was £214,000 (subscription fees from 450 members of £54,000, and sales revenue from its bar and shop of £160,000). No profit or loss figures are provided. In 1995 to 1996, the sales achieved by Sheffield Shooting Centre were about 20% lower than the 1991 to 1992 level, and continued to drop during the 1996 to 1997 accounting year. The business closed in August 1997. Sheffield Shooting Centre received £1,000 compensation in respect of the fixtures and fittings from its members’ lounge, and sold its premises for £26,450.
The consequences of the 1997 Amendment Acts are that the applicants are unable to derive handgun-related income from their businesses, and that the value of the goodwill and assets of those businesses has depreciated. The applicants have received no compensation for the reduction in value of their goodwill.
By the beginning of 1999, approximately £22 million had been paid to some 1,500 dealers under the compensation schemes, of a total of approximately £67 million which had been paid to individuals, dealers and others. The Government estimated the total costs which would be involved in paying compensation under the schemes to be approximately £120 million.
B. Domestic law and practice
The Firearms Act 1968 has been periodically amended since it was passed, and forms the basis of the current system of the control of firearms in the United Kingdom. Section 5 of the Act of 1968 prohibits the possession, purchase, acquisition, manufacture, sale or transfer of the firearms there specified. Section 1 of the Firearms (Amendment) Act 1997 (“the First Amendment Act”) added large-calibre handguns to the class of prohibited firearms in section 5 of the 1968 Act.
Section 5 of the Act of 1968, as amended by the First Amendment Act, provided:
“(1) A person commits an offence if, without the authority of the Defence Council, he has in his possession, or purchases or acquires, or manufactures, sells or transfers -
...
(aba) any firearm which has a barrel length of less than 30 centimetres in length or is less than 60 centimetres in length overall, other than an air weapon, a small-calibre pistol, a muzzle-loading gun or a firearm designed as signalling apparatus.”
The Firearms (Amendment) (No. 2) Act 1997 (“the Second Amendment Act”; together with the First Amendment Act, “the 1997 Amendment Acts”) extended the scope of the prohibition in section 5 to small-calibre pistols by declaring (in section 1) that the words “a small-calibre pistol” in section 5(1)(aba) of the 1968 Act as amended by the First Amendment Act should cease to have effect.
The First Amendment Act provides as follows, so far as material:
“15 Surrender of prohibited small firearms and munitions
(1) The Secretary of State may make such arrangements as he thinks fit to secure the orderly surrender at designated police stations of firearms or ammunition the possession of which will become or has become unlawful by virtue of section 1 or 9 above.
...
16 Payments in respect of prohibited small firearms and ammunition
(1) The Secretary of State shall, in accordance with a scheme made by him, make payments in respect of firearms and ammunition surrendered at designated police stations in accordance with the arrangements made by him under section 15 above.
(2) A scheme under subsection (1) above shall provide only for the making of payments to persons making claims for such payments in respect of firearms or ammunition -
(a) which they had, and were entitled to have in their possession on or immediately before 16th October 1996 by virtue of firearms certificates held by them or by virtue of their being registered firearms dealers; or
(b) which on or before that date they had contracted to acquire and were entitled to have in their possession after that date by virtue of such certificates held by them or by virtue of their being registered firearms dealers,
and their possession of which will become, or has become, unlawful by virtue of section 1(2) or 9 above.
17 Payments in respect of ancillary equipment
(1) The Secretary of State shall, in accordance with any scheme which may be made by him, make payments in respect of ancillary equipment of any description specified in the scheme.
(2) For the purposes of subsection (1) above, ‘ancillary equipment’ means equipment, other than prohibited ammunition, which-
(a) is designed or adapted for use in connection with firearms prohibited by virtue of section 1(2) above; and
(b) has no practicable use in connection with any firearm which is not a prohibited weapon.
(3) A scheme under subsection (1) above shall provide only for the making of payments to persons making claims for such payments in respect of ancillary equipment-
(a) which they had in their possession on 16th October 1996; or
(b) which they had in their possession after that date, having purchased it by virtue of a contract entered into before that date.
...
18 Parliamentary control of compensation schemes
(1) Before making a compensation scheme the Secretary of State shall lay a draft of it before Parliament.
(2) The Secretary of State shall not make the scheme unless the draft has been approved by resolution of each House.
(3) This section applies to any alteration to the scheme as it applies to a compensation scheme.
(4) In this section ‘compensation scheme’ means a scheme under section 16 ... above.”
The Firearms (Amendment) Act 1997 Compensation Scheme (“the First Scheme”) was laid in draft before Parliament and approved by resolution of both Houses of Parliament. It was made on 10 June 1997. The First Scheme provided compensation for the large-calibre handguns themselves, for prohibited expanding ammunition and for certain ancillary equipment. There were three options for claiming compensation: Option A, a flat rate payment for individual items, Option B, a payment for an individual item at the price in the list of values annexed to the First Scheme and Option C, a payment based on the market value of an individual item at or immediately before 16 October 1996 (the date of the announcement by the Government of their response to, and legislative intention following, the Cullen Report).
Under Option A, a payment of £150 could be claimed for each large-calibre handgun. Under Option B, a payment could be claimed which was based on average retail values on 16 October 1996, reduced by about 25% to reflect normal depreciation in value. Under Option C, dealers were entitled to claim the “full market value” of the large-calibre handguns and ancillary equipment which they held in stock. The full market value was to be calculated on the basis of the cost to the dealer of the item plus 25%.
By section 2 of the Second Amendment Act, the provisions of sections 16 to 18 of the First Amendment Act were applied to small-calibre pistols. The Firearms (Amendment) (No. 2) Act 1997 Compensation Scheme (“the Second Scheme”) was made in December 1997, after having been laid in draft before both Houses of Parliament and approved by resolution of each House. The Second Scheme applied in relation to small-calibre pistols held on or immediately before 14 May 1997. The date for the calculation of full market value for the purposes of Option C remained 16 October 1996. The Second Scheme made provision for compensation in respect of small-calibre pistols, on materially the same terms as provided for in the First Scheme in respect of large-calibre handguns.
